FOSTER, Circuit Judge.
This is a petition to review and set aside an order of the National Labor Relations Board.
The order was entered on complaints ja®* ^ Nos- 228 fnd 367 the Oil Workers International Union, charging, in substance, that the Texas Company had encouraged, promoted and dominated certain company unions at its Galena Park (Houston) and Port Neches refineries, and had interfered with, discriminated against and sought to coerce its employees who were under the jurisdiction of the said locals, in violation of • the National Labor Relations Act, 29 U.S.C.Á. § 151 et seq.
After a hearing the Board entered the usual order to cease and desist m respect 0f Employee Representation Plan and Employees Brotherhood of the Texas Cornpany.
The Board further ordered that the complaint as t0 the Houston Works Employees Federation of the Texas Company be dismissed. At the hearing before us the above designated locals were permitted to intervene to contest that part of the order.
The record is lengthy but we see no necessity to further review it. It is sufficient to say we find sufficient substantial evidence in the record to support the Board’s conclusions and order.
The petition is dismissed and a decree will be entered enforcing the order of the Board.